t c memo united_states tax_court families against government slavery petitioner v commissioner of internal revenue respondent docket no 23936-05x filed date percy roy matthews ii an officer for petitioner mark a weiner for respondent memorandum opinion swift judge this is an action for sec_7428 declaratory relief relating to respondent’s denial of petitioner’s request for recognition as a sec_501 tax- exempt_organization unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background the administrative record was submitted to the court under rule b on date there were filed with the secretary of state of the state of california on petitioner’s behalf articles of incorporation as a california nonprofit public benefit corporation in petitioner’s articles of incorporation petitioner’s corporate purpose is stated to be the education of the public about injustices to minority a mericans and about peacefully fight ing for freedom on date there was filed with the franchise tax board_of the state of california an application on petitioner’s behalf for exemption from california income_tax on the application petitioner’s primary purpose is described as public education on date petitioner mailed to respondent a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on its form_1023 petitioner’s primary purpose is described generally as follows to expose slavery and make freedom liberty and justice truly meaningful for all 1the record does not indicate whether petitioner’s application_for exemption from california income_tax was granted as described in the documents petitioner submitted to respondent petitioner’s activities consist primarily of public protests or demonstrations that are made solely by petitioner’s founder mr matthews in order to educate the public as to the alleged slavery and entrapment of hollywood celebrities by government officials language in the documents that mr matthews distributes to the public at the referred-to demonstrations alleges that the federal bureau of investigation kidnaps hollywood celebrities and that law enforcement personnel and private gangs are joined in a conspiracy to kill trap and enslave hollywood celebrities and minorities to gain more financial support and to engage in activities that petitioner describes as blood sport language in petitioner’s documents also alleges that government-sponsored welfare and housing programs force minority women to participate in the above alleged conspiracy from january to date respondent’s exempt_organizations specialist made a number of requests of petitioner for evidence supporting the above conspiracy allegations the documents petitioner submitted to respondent however contain 2in the documents submitted to respondent and distributed to the public petitioner utilizes repeatedly and without permission the names of hollywood celebrities to protect the privacy of these celebrities and because their names are irrelevant to our opinion we do not identify their names only irrelevant unintelligible and inflammatory statements nonsensical distortions and irrelevant photographs on date respondent’s exempt_organizations division mailed to petitioner a proposed denial of petitioner’s requested tax-exempt status concluding that petitioner had not established that petitioner operates exclusively for educational or any other exempt_purpose on date petitioner requested a hearing with respondent’s appeals_office relating to the proposed denial of petitioner’s tax-exempt status from date to date respondent’s appeals_office gave petitioner the opportunity to submit additional documents relating to the alleged conspiracy that formed the content of petitioner’s purported educational activities petitioner however only submitted additional documents similar to the documents petitioner had earlier submitted to respondent in total petitioner submitted to respondent more than big_number pages of documents consisting largely of nonsensical emotionally charged and incomprehensible allegations on date respondent’s appeals_office mailed to petitioner a final denial of petitioner’s requested tax-exempt 3for example documents petitioner submitted assert that because a church located in the neighborhood of the home of mr matthews placed the title of a sermon dead man walking on its church marquee someone was trying to threaten the life of mr matthews status under sec_501 respondent concluded that petitioner sought to present to the public only unsupported opinions of mr matthews on date petitioner filed with the court a petition requesting sec_7428 declaratory relief as to petitioner’s tax-exempt status under sec_501 discussion in reviewing under sec_7428 respondent’s denial of an organization’s application_for initial qualification for sec_501 tax-exempt status we ordinarily review only the administrative record rule a natl association of am churches v commissioner 82_tc_18 to qualify for federal income tax-exempt status under sec_501 as an educational_organization an organization must among other things operate exclusively for educational_purposes operational_test sec_1_501_c_3_-1 income_tax regs to meet the operational_test an organization must further educational_purposes and not further substantial nonexempt purposes 102_tc_558 affd 37_f3d_216 5th cir sec_1 c - c income_tax regs educational_purposes include activities that instruct or train individuals to improve or develop their capabilities and that instruct the public on subjects useful to individuals and beneficial to the community am campaign acad v commissioner 92_tc_1053 sec_1_501_c_3_-1 income_tax regs educational_purposes do not include activities principally involving the presentation of unsupported opinion sec_1_501_c_3_-1 income_tax regs in determining whether an opinion is unsupported respondent primarily examines the method used to develop the opinion in revproc_86_43 sec_3 c b pincite respondent identifies four factors to be considered in evaluating whether an opinion is to be regarded as unsupported as follows whether viewpoints or positions taken are factually unsupported whether facts are distorted whether inflammatory and disparaging material is utilized based more on strong emotional feelings than on objective evaluations and whether the organization fails to provide background information that would allow the public to understand and to evaluate the material 4in the court_of_appeals for the d c circuit held that respondent’s definition of educational as found in sec_1_501_c_3_-1 income_tax regs was unconstitutionally vague 631_f2d_1030 d c cir three years later the court_of_appeals for the d c circuit upheld respondent’s denial of an organization’s requested tax-exempt status in which respondent had used certain factors in applying sec_1_501_c_3_-1 income_tax regs 710_f2d_868 d c cir in revproc_86_43 1986_2_cb_729 continued the documents that petitioner presents to the public through mr matthews are full of unsupported opinions and distorted facts petitioner’s presentations and documents use inflammatory language and emotional and irrelevant statements factors one two three and four of revproc_86_43 supra clearly apply to the activities of petitioner because petitioner’s activities appear principally to involve the presentation to the public of unsupported opinions petitioner’s activities do not further educational_purposes under the operational_test on the record before us petitioner does not qualify for tax-exempt status under sec_501 as an educational_organization even apart from the criteria of revproc_86_43 supra petitioner’s activities do not qualify as educational under the generally accepted use of that term see 710_f2d_868 d c cir petitioner’s vague claims for qualification as a sec_501 tax-exempt_organization on the grounds that it operates for charity and for the prevention of cruelty to children continued respondent set forth the factors that respondent had utilized in natl alliance see chief_counsel_advice date the tax_court has held that revproc_86_43 supra is constitutional 102_tc_558 affd on other grounds 37_f3d_216 5th cir similarly are totally unsupported by the record herein further petitioner acknowledges in its application_for sec_501 tax-exempt status that petitioner would engage in legislative and political activities generally not allowed for sec_501 organizations sec_1_501_c_3_-1 ii and iii income_tax regs petitioner argues that by deciding the issue before us only on the administrative record we prevent petitioner from submitting additional evidence in support of petitioner’s tax- exempt_activities both respondent’s exempt_organizations division and respondent’s appeals_office informed petitioner of the types of evidence that might satisfy the requirements of revproc_86_43 supra and petitioner had more than ample opportunity to submit whatever evidence it had available petitioner instead chose to submit to respondent more than big_number pages of incomprehensible documents on the record before us it is reasonable to hold petitioner to the administrative record petitioner has not shown good cause for doing otherwise see rule a we sustain respondent’s denial of petitioner’s request for tax-exempt status decision will be entered upholding respondent’s determination
